 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 1 of 24 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


JOSE J. AYALA, JR., on behalf of
himself and as representative of
other class members similarly
situated,                                               PUTATIVE CLASS ACTION SUIT


                              Plaintiff,

v.


NISSAN NORTH AMERICA, INC. D/B/A
NISSAN USA, a California corporation, and
wholly owned subsidiary of Nissan Motor
Company of Japan,

                              Defendant.

___________________________________________________________/


                                CLASS ACTION COMPLAINT

       JOSE J. AYALA, JR., by and through his undersigned counsel, hereby files this Class

Action Complaint, individually, and on behalf of all others similarly situated and makes the

allegations against Nissan North America, Inc. (“Nissan”) and any of its associated partners,

agents, affiliates, subsidiaries, representatives, and the like for violations of the Fair Labor

Standards Act, 29 U.S.C. § 201 et. seq., Florida’s Minimum Wage Act, Fla. Stat. § 448.110, and

other state and federal laws. The following is alleged in support thereof:




                                                 1
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 2 of 24 PageID 2




I.     THE CLASS REPRESENTATIVE AND MEMBERS OF THE CLASS

       A.     The Class Representative.

       1.     Jose J. Ayala, Jr. is an individual who maintains his personal residence in Orange

County, Florida.

       2.     Mr. Ayala is, and at all times material to this lawsuit, a citizen of Florida employed

as a mechanic and/or technician in the service department of Nissan from approximately

September 2009 through March of 2020 and was a non-exempt employee.

       3.     Mr. Ayala brings this suit on behalf of himself and all similarly situated individuals.

       4.     Mr. Ayala and other Class Members (to be defined) were (or are currently)

automobile service employees of Nissan in Florida whom were or currently are subject to Nissan’s

unlawful compensation program referred to generally as “piece-rate” or “flat-rate” for services

performed on behalf of Nissan.

       B.     Class Members.

              1.      Class Members as defined by the Federal Fair Labor Standard Act.

       5.     Pursuant to 29 U.S.C. § 207, Mr. Ayala and all others similarly situated in their first

cause of action, seek to prosecute their Fair Labor Standards Act (“FLSA”) claims as a collective

action on behalf of all mechanics, technicians, and/or maintenance personnel (with Mr. Ayala to

be collectively referred to as “Class Members”) who are or were employed by Nissan at any time

from January 2014 to the entry of judgement in this case (the “Class Period”).

       6.     A collective action is appropriate in this circumstance because the Class Members

are similarly situated in that they were subjected to Nissan’s unlawful compensation program and

policies which compensated them less than the minimum wage for all hours worked, including the




                                                2
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 3 of 24 PageID 3




failure to pay overtime wages and abusing the Class Members, among other unlawful conduct

described later in this pleading consistent with applicable law.

       7.      The class of similarly situated individuals or potential Class Members (i.e., the

Class Members) sought to be certified under 29 U.S.C. § 216 is defined as:

               All persons who worked for Nissan during the Class Period who were or
               are automobile service persons compensated under an unlawful
               compensation program manipulated by Nissan referred to as “piece-rate” or
               “flat-rate” for services performed on behalf of Nissan and were not
               compensated their A) regular hourly rate for all hours worked, B) time-and-
               a-half of their regular hourly rate for all hours worked in excess of forty (40)
               hours, or C) were not compensated statutory minimum wage for all hours
               worked per week during one or more work weeks.

       8.      The precise size and identity of all Class Members is ascertainable from the

business records, tax records, and/or employee personnel records of Nissan. Nissan has employed

over 1,500 individuals who were paid under its unlawful compensation program in violation of the

Fair Labor Standards Act in Florida during the Class Period. Nissan compensated Class Members

in the same manner and under the same unlawful employee compensation program, and each of

them has worked in Florida during the Class Period. All Class Members were not compensated,

at least, the full minimum wage for all hours worked and are owed overtime wages, amongst other

things typical compensation that had denied them at the hands of Nissan and its unlawful employee

compensation program.

       9.      Mr. Ayala maintains the right to modify the class and or create additional subclasses

or classes, if necessary, and to revise these definitions to maintain cohesive classes which do not

require individual inquiry to determine liability.

               2.      Additional Allegations Defining the Class Members.




                                                     3
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 4 of 24 PageID 4




       10.       As to Counts 2-5 and pursuant to Rule 23 of the Federal Rules of Civil Procedure,

Mr. Ayala makes the following additional allegations and incorporates by references paragraphs

5-9.

       Numerosity of the Putative Class.

       11.       Class Members are so numerous that their individual joinder is impractical.

Although the precise identities, numbers and addresses of Class Members are currently unknown

to Mr. Ayala, the facts on which the calculation of that number can be based are presently within

the sole control Nissan. Upon information and belief, there are well in excess of two hundred

(200) Class Members during the Class Period.

       Existence of Common Questions of Fact and Law.

       12.       There is well-defined commonality in the questions of law and fact involved

affecting Class Members. The common questions of law include, but are not limited to:

                 a.     Whether Nissan’s implementation, manipulation, and use of piece-rate pay

       and/or flat-rate pay violated Florida and Federal laws and statutes;

                 b.     Whether Nissan employed Class Members within the meaning as prescribed

       by law;

                 c.     What proof of hours worked is sufficient where employers fail in their duty

       to maintain time records;

                 d.     Whether Nissan failed and/or refused to pay Class Member wages owed and

       minimum wage for all hours worked;

                 e.     Whether Nissan took unlawful deductions from the wages of Class

       Members;




                                                 4
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 5 of 24 PageID 5




               f.      Whether Nissan acted with intention—willfully and maliciously—in its

       actions; and

               g.      Whether Nissan is liable for all damages claimed hereunder, including but

       not limited to compensatory, liquidated, punitive, interest, costs and disbursements, and

       attorneys’ fees.

       Typicality.

       13.     Mr. Ayala’s claims are typical of the claims of all Class Members because he was

employed in the same capacity as a Nissan mechanic and/or technician during the Class Period;

Mr. Ayala experienced the same harms and violations of law as all other Class Members.

       Adequacy.

       14.     Mr. Ayala is an adequate representative of Class Members because his interests do

not conflict with the interests of other Class Members he seeks to represent. Mr. Ayala has retained

competent counsel for this class action and intends to vigorously pursue this action. Mr. Ayala

and his counsel will fairly and adequately protect the interests of Class Members.

       Predominance and Superiority.

       15.     A class action is superior to other available methods for the fair and efficient

adjudication of this litigation—particularly in the context of wage litigation like the present action,

where individual plaintiffs may lack the financial resources to vigorously prosecute a lawsuit in

federal court against Nissan.

       16.     The individual members of the class have no interest or capacity to bring separate

actions; the plaintiff is unaware of any other litigation concerning this controversy; thus, it is

desirable to concentrate the litigation in one case.

       17.     There are no likely difficulties that will arise in managing the class action.



                                                  5
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 6 of 24 PageID 6




       18.       This suit may be maintained as a class action under Federal Rule of Civil Procedure

23(b)(3) because questions of fact and law common to the Class Members predominate over the

questions affecting only individual members of the class; a class action is superior to other

available means for the fair and efficient adjudication of this action.

       19.       The damages suffered by individual Class Members may be disproportionate to the

burden and expense of complex litigation of these claims on an individual basis.

       20.       Additionally, individual litigation may lead to inconsistent and conflicting

judgments against Nissan; therefore, effective redress for each and every Class Member may be

limited or impossible.

       21.       A class action which involves all Class Members favors judicial economy, fairness,

and provides the benefit of a single, consistent, adjudication on the issues herein claimed.

II.    THE DEFENDANT – NISSAN NORTH AMERICA, INC.

       22.       Nissan is a California corporation that maintains its principal place of business in

Franklin, Tennessee.

       23.       Nissan manufactures and sells Nissan and Infiniti brand cars, sport utility vehicles

and pickup trucks through a network of approximately 1,082 Nissan and 211 Infiniti dealers in the

United States.

       24.       Nissan also provides, in addition to manufacturing and selling motor vehicles, a

variety of maintenance and repair services to its customers at its various Nissan and Infiniti

dealerships.

       25.       Nissan manages its business by engaging in joint venture relationships with various

qualifying individuals or business entities who manage the day to day operation of a dealership,

under the direction and control of Nissan.



                                                  6
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 7 of 24 PageID 7




       26.     By way of example –

               ▪    XYZ Corp. seeks to own a Nissan dealership.

               ▪    Nissan evaluates XYZ Corp.’s creditworthiness, financial resources, and other
                    criteria required by Nissan to determine whether Nissan wishes to engage in the
                    joint venture relationship with the potential dealer.

               ▪    Assuming XYZ Corp. satisfies Nissan’s criteria, then the two parties enter into
                    a dealership agreement that Nissan has created to govern the relationship with
                    all of its dealership partners.

       27.     The relationship between Nissan and its various joint venture partners concerning

the dealership or dealerships operated by each partner is as follows:

               a.      Each dealer is an independent business entity that enters into a dealership
                       agreement with Nissan that outlines (i) the financial terms of the business
                       relationship, including the sharing of revenues and expenses; (ii) the
                       purchase and sale of motor vehicles and other Nissan products and services
                       that Nissan makes available to its customers through its dealers; and (iii) the
                       general terms and conditions for the operation of the dealership, termination
                       of the business relationship, and control of the corporate polices by which
                       the dealership must operate. An exemplar of a Nissan dealership agreement
                       is attached and identified as Composite Exhibit 1.

               b.      Pursuant to the terms of the dealership agreement between Nissan and each
                       dealer, Nissan retains absolute control of all corporate policies, including
                       but not limited, human resources, employee benefits and perquisites,
                       compensation policies and procedures, among other policies and procedures
                       related to all employees of each dealership, which includes without
                       limitation, the employees that comprise the Class Members for this lawsuit.

       28.     As a result of the forgoing, Nissan is directly responsible and liable for the acts and

omissions alleged throughout this pleading and is liable to compensate all Class Members for the

harm each has endured at the hands of Nissan.

III.   JURISDICTION AND VENUE

       29.     This Court has subject matter jurisdiction pursuant to the Class Action Fairness Act

of 2005 under § 1332(d)(2) because this is a class action where any member of a class of plaintiffs




                                                 7
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 8 of 24 PageID 8




is a citizen of a state different from any defendant and the aggregated amount in controversy

exceeds $300,000,000, exclusive of interest and costs.

        30.     This Court has original jurisdiction as to “Count One” under the Fair Labor

Standards Act, 29 U.S.C. § 201, et. seq.; such jurisdiction lies under 28 U.S.C. § 1331 and § 1332.

        31.     This Court has supplemental jurisdiction over the state law claims under 28 U.S.C.

§ 1367, as the state law claims share all common operative facts with his federal law claims, and

the parties are identical. Resolving all state and federal claims in a single action serves the interests

of judicial economy and fairness.

        32.     Venue is proper in this District under the provisions of 28 U.S.C. § 1391 because:

(1) Nissan conducts business in this District, (2) a substantial part of the acts or omissions giving

rise to the claim occurred in this District; and the lead plaintiff and several hundred of the Class

Members reside within the District.

IV.     NISSAN’S WRONGFUL BUSINESS PRACTICES

        A.      General Comments About Nissan’s Failure to Compensate.

        33.     Nissan has engaged in willful and systematic misconduct that violates both federal

and state wage and labor laws that deprive Class Members of fair and appropriate compensation

consistent with the various laws enacted by the United States and the State of Florida to protect

individuals from wrongful compensation practices of their employers.

        34.     In addition, Nissan has failed to properly reimburse Class Members for all business

expenses including, without limitation, the cost to procure and maintain tools, equipment, and

supplies necessary for the discharge of their duties, resulting in failure to pay minimum wages and

unpaid wages.




                                                   8
 Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 9 of 24 PageID 9




          35.   Nissan has failed to maintain proper business records concerning compensation and

related employment matters pertaining to Class Members, which likewise is a violation of the laws

of the United States.

          36.   Nissan willfully engages in wage compensation schemes that deny Class Members

the right to be compensated for all work hours performed and benefits provided on behalf of

Nissan.

          B.    Nissan’s Business.

          37.   Nissan is engaged in the service of automobiles in Florida, nationwide, and

globally. It has historically manufactured reliable and affordable vehicles while typically

remaining competitive, even in foreign markets.

          38.   Nissan provides and controls service departments at their agents’/representatives’

respective locations where automobiles are serviced, maintained, and/or repaired.

          39.   Mechanics, technicians, and maintenance personnel (i.e., Class Members) are

employed by Nissan in order to perform repair and maintenance services on automobiles.

          40.   Class Members work under a payment system referred to as “piece-rate” pay or

“flat-rate” pay, where employees are paid a fixed rate for each unit produced or service performed

(“flagged hours”), regardless of the amount of time the employee spent working on the task. The

rate of pay per service varies by the task performed and whether the service is “warranty-paid” or

“customer-paid”.

          41.   Traditionally, this system is common with automotive technicians and was initially

created as an incentive for their employees to work at a faster pace; in fact, it was quite lucrative

for many technicians in previous years before unusual developments in Nissan’s recent history.




                                                  9
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 10 of 24 PageID 10




       42.        Nissan’s manipulation and use of this unlawful employee compensation program

does not properly compensate employees for a substantial number of hours worked in the day,

including time working non-flagged hours for such tasks as training, cleaning the workshop, or

prepping tools.

       43.        Nissan partakes in unlawful behaviors under the guise of the “flat-rate pay”

program and withholds owed wages from their technicians in an effort to decrease its expenses,

increase profits, and cut-corners. In comparison to other vehicle manufacturers, Nissan established

additional policies, causing their technicians to suffer unpaid wages at a high degree over the past

several years.

       44.        To provide example:

                  a.    Jose Ayala and those similarly situated, are required to remain and perform
                        various unpaid “non-repair” tasks, including, but not limited to cleaning,
                        attending meetings and/or on-site/virtual trainings, traveling to offsite
                        locations in connection with Nissan’s business, reviewing service orders,
                        and completing invoices. This comprises a large portion of their “work-
                        time”, for which the employees are unpaid. Class Members are not
                        compensated for the hours spent conducting “non-piece-rate” or “non-flat-
                        rate” tasks.

                  b.    The total amount of hours spent “on the job” by Class Members are not
                        documented as required and paystubs denote what purports to be “flagged
                        hours” only with no supportive information.

                  c.    Class Members are not compensated or reimbursed for tools purchased in
                        order to fulfill their required duties. Class Members are required to
                        personally purchase, without any compensation or reimbursement from
                        their employer, thousands of dollars’ worth of tools and equipment that are
                        necessary and vital to work at Nissan and complete Nissan’s service work.

                  d.    Nissan arbitrarily deducts from employees’ paychecks without explanation
                        or documentation.

                  e.    Class Members, although entering agreements to be paid a certain amount
                        of dollars per hour (i.e. an agreement and expectation to be paid $26 dollars
                        per hour worked), are never actually compensated the promised hourly
                        wage due to the egregious payment system.

                                                 10
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 11 of 24 PageID 11




       45.     Nissan also created and has employed an arbitrary system where services paid by

customers directly provides a significantly higher flat-rate pay-out to the Nissan employee

conducting the work; on the other end of the spectrum, that same work, but for a customer with a

vehicle under warranty (which consists of approximate 80% of Nissan’s customer base/service-

work as of recent years) pays a substantially lower flat-rate pay-out to the employee than if it were

to be paid directly by a customer.

       46.     There is no difference in the work being performed between “customer-paid” and

“warranty-paid” work, other than the rate being paid to the employee. For example, the flat-rate

pay-out to a technician for replacing a transmission in a Nissan Sentra that is paid directly by the

customer is eight hours. If that same transmission is brought in by a customer with the same

vehicle, but under a warranty (either manufacturer or an extended warranty), the transmission

replacement conducted by the technician will now only pay four hours (without reason). This

drastic change in the flat-rate paid to the technician is arbitrary and capricious—there is no

difference in the work performed or the time it takes to replace a transmission (for example) in a

warranty-paid versus customer-paid vehicle. Perhaps the only difference is the profit that Nissan

wrongfully diverts from its employees on a majority of the vehicles which are serviced.

       47.     “Warranty-paid” work provides a substantially lower payout to the employees than

“customer-paid” work because the warranty work constitutes a great majority of the service

requested at Nissan.

       48.     Hence, there is a tighter profit-margin at risk for Nissan. In an effort to claw-back

some of the profits, Nissan reduces the pay-out to its employees through the unlawful method

described.




                                                 11
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 12 of 24 PageID 12




         49.   Consequently, mechanics, technicians, and maintenance personnel did not and are

not receiving fair compensation for all hours worked while providing valuable benefits and

services to Nissan, for which Nissan receives profits. These invaluable Nissan employees have

outstanding unpaid wages1 owed to them.

         50.   Nissan’s employee compensation program violates the Fair Labor Standards Act,

29 U.S.C. § 206, for failure to pay minimum wage for all hours worked, as will be described in

Count 1 of this complaint.

         51.   Further, Nissan’s employee compensation program violates Florida’s Minimum

Wage Act, Fla. Stat. § 448.110, as will be described in Count 2 of this complaint.

         52.   Nissan has been unjustly enriched through their conduct by failing to pay wages for

all hours worked and other benefits the employees conferred onto Nissan for its own profit and

benefit. In other words, Class Members have conferred a benefit on Nissan by working hours for

which they were not reasonably compensated, amongst other things.

         53.   Additionally, Class Members are generally required to purchase, and maintain their

tools, equipment, and supplies necessary for the discharge of their duties.

         54.   Nissan’s failure to reimburse Class Members for out of pocket expenses resulted in

a benefit to the employer, to the detriment of the employee/Class Member.

         55.   By requiring Class Members to purchase their own tools to complete their duties,

the cost of such tools purchased by the employee cuts into the overall compensation of the

employee.




1
    “Unpaid
         wages” means the difference between the wages actually paid to an employee and the
wages required to be paid to the employee including all compensation for services.
                                                12
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 13 of 24 PageID 13




          56.   By requiring Class Members to purchase their own tools, Nissan is effectively

requiring employees to kick-back their wages to the employer.

          57.   Nissan’s arbitrary decisions to deduct certain hours from employees’ wages is an

incomprehensible violation of employment laws and constitutes a kick-back for the benefit of

Nissan.

          58.   By utilizing “piece-rate,” “flat-rate,” and/or “flagged hours,” as a means of

determining compensation, Nissan has consequently failed to properly maintain records which

indicate the time of day and day of the week which the employees’ workweek begins, the hours

worked each workday, the total hours worked during the workday or workweek, etc. as required

under 20 C.F.R. § 516.12.

          59.   Nissan’s failure to keep accurate and complete records casts the burden on Nissan

to disprove the testimony that Class Members will provide regarding the hours worked by

him/them and all other testimony related to this action.

          60.   Nissan knowingly and intentionally failed to provide accurate itemized statements

of total hours worked; Nissan failed to comply with record keeping requirements by employers.

          61.   Additionally, to entice potential employees to seek employment with it, Nissan

fraudulently promises individuals a specific competitive wage per hour, knowing that it had no

intention of ever paying the employee that hourly amount, or any amount for overtime that the

employee may work.

          62.   Due to the manipulated flat-rate pay system and the several reductions and

kickbacks in their pay, the employees do not achieve their promised hourly wage—Nissan

intentionally makes it impossible to do so.




                                                13
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 14 of 24 PageID 14




          63.   Nissan and its agents/representatives are aware of and materially participated in the

implementation of the unfair wage compensation system.

          64.   Nissan employs unlawful wage compensation systems to retain more profits in an

era of slim margins by essentially robbing their essential technicians, mechanics, and maintenance

personnel of monies rightfully earned for skilled labor conducted.

          65.   This action represents a situation typical of class treatment.

          66.   Nissan’s failure to pay wages for all hours worked by all mechanics, technicians,

and maintenance personnel employed by Nissan is uniform throughout the State of Florida, who

are also similarly situated due to the application of “piece-rate” and or “flat rate” pay.

          67.   Determining liability for violations of the Federal Fair Labor Standards Act,

Florida’s Minimum Wage Act, and Code of Federal Regulations, and other laws will ensure that

all mechanics, technicians, and maintenance personnel of Nissan are fairly and legally

compensated under these laws then, now, and in the future.

          68.   All conditions precedent to bring this action have taken place, are futile, expired or

were effectively waived.

                         FIRST CAUSE OF ACTION
       VIOLATIONS OF FAIR LABOR STANDARDS ACT, 29 U.S.C. § 201 et. seq.:
          (COLLECTIVE ACTION BY COLLECTIVE ACTION MEMBERS)

          69.   Class Members reallege and incorporate by reference the allegations contained in

paragraphs 1 through 68 above as if fully set forth herein.

          70.   Class Members bring this cause of action to recover unpaid minimum wages owed

to them pursuant to the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and to recover

unpaid minimum wages, improper wage deductions and unpaid overtime wages, amongst other

things.



                                                  14
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 15 of 24 PageID 15




          71.   The similarly situated Class Members are automobile service or maintenance

employees (or former-employees) of Nissan throughout the State of Florida—including but not

limited to mechanics/technicians and maintenance servicemen. The definition of this collective

action was set forth in paragraphs 5 through 21 and is to be fully incorporated herein.

          72.   All other collective action plaintiffs were, at all times relevant to this action, adults

residing in Florida. Class Members each provided their consent in writing pursuant to 29 U.S.C. §

216(b).

          73.   Class Members were hired by Nissan in Florida to perform duties as a technician

on behalf of Nissan and for Nissan’s profit during the Class Period.

          74.   At all material times during the last three years, Nissan was an enterprise governed

by the FLSA, and as defined by 29 U.S.C. § 203(s)(1)(A)(i).

          75.   At all material times hereto, Nissan was and continues to be an “employer” within

the meaning of FLSA 29 U.S.C. § 203(d) because it is an artificial person acting directly in the

interest of its associated agents/business partners—its franchisee dealerships—in relation to the

employees at issue—the technicians, mechanics, and maintenance servicemen.

          76.   At all times material hereto, Nissan has had an annual gross volume of business

done of not less than $500,000.00 exclusive of taxes.

          77.   At all material times hereto, Class Members were an “employee” of Nissan within

the meaning of FLSA, 29 U.S.C. § 203(e)(1).

          78.   Nissan determined the nature and amount (and specifically the methodology to be

used to calculate) of compensation paid to Class Members.




                                                   15
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 16 of 24 PageID 16




         79.   In determining the nature and amount of pay for the employees, Nissan developed,

through manipulation, systems to avoid payment of owed wages to Class Members and those

similarly situated.

         80.   The systems set in place by Nissan amount to deliberate refusal to compensate Class

Members and those similarly situated.

         81.   By failing to pay minimum and/or overtime wages, Nissan has violated and

continues to violate the FLSA, including sections 206, 207, and 215.

         82.   The conduct described throughout this Complaint and above constitutes a willful

violation of the FLSA within the meaning of 29 U.S.C. § 255(a).

         83.   Nissan knew that it was required to pay its employees for all hours worked, for both

regular hours worked and overtime hours.

         84.   Instead of lawfully paying its employees who generate profit to Nissan, it instead

sought and continues to manipulate and perpetuate certain methods to avoid paying the earned

wages.

         85.   To provide explanation, Class Members and those similarly situated refers to

paragraphs 33-68, 70, 71, 73, 74, 78-80, 83, and 84 above.

         86.   Nissan has engaged in a widespread systematic pattern, policy, and practice of

violating the FLSA, as detailed throughout this Complaint. Application of these practices does/did

not depend on the personal circumstances of Class Members. Rather, the same practices which

result in the non-payment of minimum wages and/or overtime to Class Members apply to all Class

Members.

         87.   Class Members are entitled to be paid minimum wage for all hours worked during

the workweek pursuant to FLSA 29 U.S.C. § 206.



                                                16
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 17 of 24 PageID 17




          88.   Nissan’s failure to pay minimum wage is in violation of the statute and caused Class

Members to suffer loss of wages and interest thereon.

          89.   Nissan violated FLSA 29 U.S.C. § 206 and § 207 by failing to pay minimum wages

and failing to pay overtime wages, as described in paragraphs 33-68, 70, 71, 73, 74, 78-80, 83, and

84.

          90.   Class Members would be required to work eight (8) hours per day, and beyond,

without receiving the full compensation for the hours worked. In addition, and/or alternatively,

with regards to the weeks worked in excess of forty (40) hours, which occurred regularly, Nissan

failed to pay Class Members overtime compensation at a rate of time and a half of their regular

pay.

          91.   Class Members worked hours for which they were not reasonably compensated at

the minimum wage rate and certainly not at the wage contract promised to them during the Class

Period.

          92.   Because of the unlawful employee compensation program, Class Members did not

earn minimum wages for all of their hours worked during one or more work weeks. Moreover,

despite working more than forty (40) hours per week, Nissan failed to pay Class Members overtime

compensation at the appropriate rate.

          93.   Nissan knowingly, willfully, or with reckless disregard carried out its illegal pattern

or practice of failing to pay proper minimum wages as compensation with respect to Class

Members.

          94.   Nissan knew that Class Members were owed compensation and that Nissan was

required to pay such compensation. However, Nissan failed to do so.




                                                  17
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 18 of 24 PageID 18




       95.     As a result of Nissan’s intentional, willful, and unlawful acts in refusing to pay

Class Members, and those similarly situated to him, minimum wage rates per hour worked per

workweek in one or more workweeks, Class Members, and those similarly situated to him, have

suffered damages, and incurred reasonable attorneys’ fees and costs as provided by in 29 U.S.C. §

216.

       96.     As a result of Nissan’s willful violation of FLSA § 206, Class Members are entitled

to recover the full amount of any unpaid back wages unlawfully withheld, plus the same amount

as liquidated damages as per 29 U.S.C. § 216.

       97.     Class Members are entitled to recover from Nissan their unpaid minimum wages,

damages for unreasonably delayed payment of wages, liquidated damages or pre-judgment

interests, reasonable attorneys’ fees, and costs and disbursements of the action pursuant to 29

U.S.C. §§ 206, 207, 215, and 216.

       98.     Class Members request designation of this action as a collective action and prompt

issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated members of an FLSA

Opt-In Class, apprising them of the pendency of this action, permitting them to assert timely FLSA

claims in this action by filing individual Consents to Join, and appointing Plaintiff and his counsel

to represent the Collective Action Members;

                        SECOND CAUSE OF ACTION
       VIOLATIONS OF FLORIDA’S MINIMUM WAGE ACT, Fla. Stat. § 448.110.
               (CLASS ACTION BY CLASS ACTION MEMBERS)

       99.     Class Members reallege and incorporate by reference the allegations contained in

paragraphs 1 through 68 above as if fully set forth herein.




                                                 18
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 19 of 24 PageID 19




       100.    Nissan has engaged in a widespread pattern, policy, and practice of violating

Florida’s Minimum Wage Act, as detailed throughout the Complaint in paragraphs 33-68, 70, 71,

73, 74, 78-80, 83, and 84.

       101.    Class Members are/were entitled to be paid at least minimum wage for all hours

worked pursuant to Fla. Stat. § 448.110, Florida’s Minimum Wage Act.

       102.    Class Members are/were employees of Nissan as they are individuals employed by

an employer under the definitions of Florida Statute § 448.07(1) and 29 U.S.C. § 203.

       103.    During his or her employment with Nissan, Class Members worked hours for which

they were not reasonably compensated at the minimum wage rate as a result of the “piece rate” or

“flat rate” scheme manipulated by Nissan.

       104.    Nissan willfully failed to pay minimum wage compensation for the hours worked

by Class Members in violation of Florida law.

       105.    As a result of Nissan’s intentional, willful, and unlawful acts in refusing to pay

Class Members minimum wage rates per hour worked per workweek in one or more workweeks,

Class Members have suffered damages, plus incurring reasonable attorneys’ fees and costs.

       106.    As a result of Nissan’s willful violation of Fla. Stat. § 448.110, Class Members are

entitled to recover the full amount of any unpaid back wages unlawfully withheld, plus the same

amount as liquidated damages (or alternatively, pre-judgment interests), as per Fla. Stat. §

448.110(6)(c)(1).

       107.    As a result of Nissan’s willful violation of Fla. Stat, § 448.110, Class Members are

entitled to an award of reasonable attorneys’ fees and costs pursuant to Fla. Stat. §

448.110(6)(c)(1).




                                                19
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 20 of 24 PageID 20




       108.    As a direct and proximate result of Nissan’s willful violations, Class Members are

entitled to such legal or equitable relief as may be appropriate to remedy the violation, including,

without limitation, liquidated damages, reinstatement in employment, injunctive relief, and all

other damages allowable under law.

                      THIRD CAUSE OF ACTION
 FAILURE TO COMPLY WITH 29 C.F.R. § 531.35 “FREE AND CLEAR” PAYMENT;
                          “KICKBACKS.”
             (CLASS ACTION BY CLASS ACTION MEMBERS)

       109.    Class Members reallege and incorporate by reference the allegations contained in

paragraphs 1 through 68 above as if fully set forth herein

       110.    Pursuant to 29 C.F.R. § 531.35, wages cannot be considered to have been paid by

the employer to the employee unless they are paid finally and unconditionally or “free and clear.”

       111.    Further, the wage requirements of FLSA will not be met where the employee

“kicks-back” directly or indirectly to the employer or to another person for the employer’s benefit

the whole or part of the wage delivered to the employee. Kickbacks include but are not limited to

direct reductions in employee’s pay checks for the benefit of the employer or requiring employees

to purchase tools to perform the employer’s work without reimbursement or compensation.

       112.    Nissan routinely required Class Members to procure and maintain tools, equipment,

and supplies necessary for the discharge of their duties, without providing adequate compensation

or reimbursement for the business-related expense that conferred a direct benefit to Nissan.

       113.    Class Members were arbitrarily deducted pay on a regular basis without reason or

description—another benefit kicked-back directly to Nissan.

       114.    Class Members routinely kicked-back their wages to the employer, which

consequently benefitted the employer, in order to fully perform their work duties. Nissan’s failure




                                                20
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 21 of 24 PageID 21




to properly reimburse employees for tools purchased in order to perform their work duties, resulted

in Nissan’s willful violation of 29 C.F.R. § 531.35.

       115.    Class Members receive less than minimum wage pay, in violation of the FLSA and

the Florida Minimum Wage Act when the kickbacks effectively reduce wages owed to them during

a pay period below minimum wage.

       116.    As a direct and proximate result of the kickbacks described about and throughout

this Complaint, Class Members were damaged to the extent that they did not enjoy the earned

benefit of their whole paycheck, without any kickbacks to Nissan.

       117.    WHEREFORE, Plaintiff and those similarly situated are entitled to receive

compensation kicked-back to the employer, which was unlawfully taken, plus interest, attorneys’

fees, and cost, including any other remedy provided and applicable under law.

                       FOURTH CAUSE OF ACTION
     FAILURE TO PROPERLY MAINTAIN RECORDS UNDER 29 C.F.R. § 516.12
                   (CLASS ACTION BY CLASS MEMBERS)

       118.    Class Members reallege and incorporate by reference the allegations contained in

paragraphs 1 through 68 above as if fully set forth herein.

       119.    Pursuant to 29 C.F.R. § 516.12, employers shall maintain and preserve payroll or

other records containing all the information and data required by § 516.2(a), in addition to

information and data regarding the basis on which wages are paid (such as the monetary amount

paid, expressed as earnings per hour, per day, per week, etc.).

       120.    These records should include employee personal data, the time of day and day of

week on which the employee’s workweek begins, hours worked each workday and total hours

worked each workweek, total daily or weekly straight-time earnings or wages due for hours




                                                21
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 22 of 24 PageID 22




worked during the workday or workweek, and total additions to or deductions from wages paid

each pay period.

       121.    Nissan failed to properly maintain all appropriate records regarding the hours

worked each workday, total hours worked in the workweek, and other items required by law and

described in paragraphs 119 and 120.

       122.    Nissan also failed to properly maintain records regarding total daily or weekly

straight-time earnings for wages due for hours worked during the workday or workweek.

       123.    By failing to itemize the number of hours Class Members performed and only

documenting “piece-rate” or “flat-rate” work, Nissan knowingly and intentionally failed to provide

Class Members accurate itemized wage statements in writing with each paycheck, showing all

applicable pay rates in effect during the pay period and the corresponding number of hours worked

at each hourly rate by the employee.

       124.    By failing to properly maintain employee records, Nissan knowingly and

intentionally failed to comply with 29 C.F.R. § 516.

       125.    Nissan’s failure to keep accurate and complete records casts the burden on Nissan

to disprove the testimony that Class Members will provide regarding the hours worked by

him/them and all other testimony related to this action.

       126.    Class Members are entitled to receive compensation for damages incurred, plus

interest, attorneys’ fees and costs, including any other remedy provided and applicable under law.

                             FIFTH CAUSE OF ACTION
                              UNJUST ENRICHMENT
                    (CLASS ACTION BY CLASS ACTION MEMBERS)

       127.    Class Members reallege and incorporate by reference the allegations contained in

paragraphs 1 through 68 above as if fully set forth herein.



                                                22
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 23 of 24 PageID 23




       128.    Class Members conferred valuable benefits to Nissan in the form of labor, tools of

the trade to complete their work, and services on behalf of Nissan.

       129.    Nissan was enriched by its failure to compensate its employees for work that was

conducted by the employees on behalf of Nissan. To provide example, Class Members worked

several hours for which they were not lawfully compensated. Nissan unlawfully retained the profits

and revenues associated with the work performed.

       130.    Nissan was enriched by, appreciated, and reaped the benefits that Class Members

conferred in the form of profits and revenues for the work and tools provided by Class Members.

       131.    The benefit conferred by Class Members were non-gratuitous and Nissan received

value from this benefit such that it would be inequitable for Nissan to retain the benefit without

compensating the Class Members.

                                    PRAYER FOR RELIEF

       WHEREFORE, Class Members respectfully request that judgment be entered in his

favor, against Nissan, and:

           a. Certification and acknowledgement of the collective action (Count 1 of this

               litigation) and appointing Jose J. Ayala, Jr. and his counsel the opportunity to

               represent the collective action class;

           b. Certification of this action (Counts 2-5) as a class action pursuant to Fed. R. Civ.

               P. 23(b)(2) and (3) on behalf of the members of the Class and appointing Jose J.

               Ayala, Jr. and his counsel to represent the class;

           c. Awarding Class Members his/their unpaid wages in the amount due to him/them

               for Class Members, time worked in each work week at minimum wage, any owed

               overtime wages, and any other relief provided for under law;



                                                 23
Case 6:20-cv-01625-RBD-GJK Document 1 Filed 09/03/20 Page 24 of 24 PageID 24




          d. Awarding Class Members and those similarly situated to him, liquidated damages

              as permitted by law;

          e. Awarding Class Members reasonable attorneys’ fees and costs and expenses of the

              litigation pursuant to Florida and Federal law;

          f. Awarding Class Members punitive damages and/or pre-judgment interest as

              permitted by law;

          g. Granting Class Members an Order, on an expedited basis, allowing him to send

              notice of this action, pursuant to Fed. R. Civ. P. 23, to those similarly situated to

              Class Members; and

          h. Order any other further relief the Court deems just and proper.

                                  JURY TRIAL DEMANDED

       Class Members respectfully demands a trial by jury on all issues so triable.



Respectfully submitted this 3rd day of September 2020:

                                             éclat Law, LLP

                                             /s/ Kevin K. Ross-Andino
                                             Kevin K. Ross-Andino, # 66214
                                             kevin.ross@eclatlaw.com
                                             Jolynn M. Falto, #1002743
                                             jfalto@eclatlaw.com
                                             Mitchell E. Grodman, # 543713
                                             mgrodman@eclatlaw.com
                                             Lisa E. Bolinger, # 1017749
                                             lbolinger@eclatlaw.com

                                             307 Cranes Roost Boulevard # 2010
                                             Altamonte Springs, Florida 32701
                                             Main Line: (407) 636-7004

                                             Lead Trial Counsel to the Plaintiff and each Class
                                             Member

                                               24
